289 S.C. 482 (1986)
347 S.E.2d 98
The State, Respondent
v.
Calvin HAWKINS, Appellant.
Supreme Court of South Carolina.
June 6, 1986.


*483 June 6, 1986.

ORDER
Appellant moves to remand for evidentiary hearing pursuant to Batson v. Kentucky, ___ U.S. ___, 106 S.Ct. 1712, 90 L.Ed. (2d) 69 (1986). In Batson, the United States Supreme Court announced that upon a criminal defendant's prima facie showing that the State exercised its peremptory juror strikes in a racially discriminatory manner, the burden shifts to the State to provide a neutral explanation.
We hold that Batson shall not apply retroactively to convictions obtained by juries empaneled prior to April 30, 1986, the date of the Batson decision. See, 106 S.Ct. at 1725-26, 1731-32, 1740-41; Daniel v. Louisiana, 420 U.S. 31, 95 S.Ct. 704, 42 L.Ed. (2d) 790 (1975). Because appellant was tried before the decision in Batson, the motion to remand is denied.
It is so ordered.